Citation Nr: 1125278	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for benign positional vertigo.  


REPRESENTATION

Appellant represented by:	Lorenzo Di Salvo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1966.  

This appeal arises from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board of Veterans' Appeals (Board) issued a decision in September 2007 denying the Veteran's claims for service connection for benign positional vertigo and an inner ear injury.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  The Court in an October 2009 Memorandum Decision affirmed the denial of service connection for an inner ear injury.  The Court set aside and remanded the claim for service connection for benign positional vertigo to the Board for additional proceedings consistent with the Court's Decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its Memorandum Decision, the Court observed the Board failed to provide an adequate explanation for why frequent in-service reports of dizziness by the Veteran were not symptoms of the later diagnosed benign positional vertigo.  The Court noted the Board relied upon a July 2005 VA opinion which did not specifically address or explain why the VA examiner concluded the symptoms of dizziness in service were something other than vertigo.  The Court further found this examiner had not adequately explained the reasoning behind his assessment that noise exposure could not cause vertigo.  (The examiner merely invoked "medical literature," without being more specific.)  

In view of this, the Veteran should be afforded another VA examination to address the deficiencies identified by the Court, after obtaining any updated treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health care providers who have treated him since October 2006 for dizziness or benign positional vertigo.  Attempt to obtain copies of pertinent treatment records identified by the Veteran.  

2.  After the foregoing has been accomplished, the veteran should be afforded a VA examination.  The claims folder should be made available to the examiner for review before the examination.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability) the symptoms of dizziness in service were the onset of the Veteran's currently diagnosed benign positional vertigo.  If it is concluded the in-service symptoms are unrelated to current disability, the examiner should offer an opinion as to whether there is a nexus between noise exposure as would have occurred during the Veteran's 9 months of service, and his currently diagnosed vertigo.  The examiner should provide his/her rationale for any opinion expressed, with appropriate citation to information in the claims file and/or medical literature, (or other appropriate authorities).  

3.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



